THE COURT,
charging the jury, considered the several points argued by the defendant’s counsel, and in relation to the first act, the detention of the French schooner, recognized the principle contended for, that this detention was authorized, as the vessel had on board munitions of war, and was bound to the port of an enemy. If the act were unlawful, THE COURT said, that the defendant, by his protest, had disclaimed that act, and relieved himself from any consequences which might ensue; that to every individual who was about to commit a crime there was a locus penitentiee, and that when such a repentant disposition appeared, no punishment would be inflicted. In relation to the commission of the defendant, from the Artigan government, and the commission of the Columbia, or Arragonta, THE COURT said that so long as the defendant acted within the limits of these commissions, in good faith, even if the papers were not in fact genuine, he could not be found guilty of piracy. That the proof of their genuineness was, under the authority of adjudged cases, sufficient at least to repel the charges of felonious intent, which is indispensable to constitute piracy; that so long as the defendant kept these as the rule of his conduct, and did not transcend the authority given by them, he was not guilty of any piratical act The fact of the nativity of the defendant does not alter the case, for if it be unlawful in a citizen of the United States to hold such a commission as that in the possession of the defendant, a commission to war against a nation at peace with the United States, the act which makes this unlawful, prescribes the particular penalty. It cannot be piracy.
The jury returned a verdict of not guilty.